Citation Nr: 0408368	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-09 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected left knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected low back disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected left shoulder disability.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel



INTRODUCTION

The veteran retired in September 1994, after more than twenty 
years of active military service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  The veteran's service-connected left knee disability is 
manifested by subjective complaints of pain, stiffness, and 
buckling with minimal limitation of motion; additional 
functional loss due to pain does not limit flexion to 30 
degrees or less, nor does it limit extension to 15 degrees or 
more.

3.  The rating criteria governing the spine in effect prior 
to September 26, 2003, are more favorable to the veteran's 
claim than the revised criteria.

4.  The veteran's service-connected low back disability is 
manifested by moderate limitation of motion; without muscle 
spasm, bowel or bladder impairment, scoliosis, abnormal 
lordosis, or a combined range of motion of less than 120 
degrees.  

5.  The veteran's service-connected left shoulder disability 
is manifested by pain with some limitation of motion, but 
without dislocation or nonunion of the clavicle or scapula, 
or additional functional loss due to pain limiting arm motion 
to shoulder level.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a service-connected left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45. 4.59, 4.71a, Diagnostic Codes 5260, 5261 
(2003).  

2.  The criteria for a 20 percent rating for a service-
connected low back disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45. 4.59, 
4.71a, Diagnostic Code 5292 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for a service-connected left shoulder disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45. 4.59, 4.71a, Diagnostic Codes 5201, 5203 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claims.  The record contains the veteran's service medical 
records, current VA treatment records, and VA examination 
reports dated in 1994, 2001, and 2003.  No additional 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  Under these circumstances, 
no further action is necessary to assist the veteran with his 
claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to increased evaluations of his service-connected 
knee, shoulder, and back disabilities.  The discussions in 
the rating decision, statement of the case, and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Additionally, a RO letter dated in 
March 2003 explained to the veteran VA's duty to assist him 
in obtaining evidence, what evidence had been received, what 
the veteran could do to help with his claim, and where to 
send any additional information or evidence.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the Unites States Court of Appeals for 
Veterans Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran's claims for increased ratings 
of his service-connected back, knee, and shoulder were 
received in August 2000.  Thereafter, in a rating decision 
dated in April 2001, those issues were denied.  Only after 
that rating action was promulgated did the AOJ, in March 
2003, provide notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence 
would be obtained by VA, and the need for the claimant to 
submit any evidence in his or her possession that pertains to 
the claims.  This information was also provided to the 
veteran in a May 2002 statement of the case, April 2003 
supplemental statement of the case, and December 2003 
supplemental statement of the case.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Pelegrini, 17 
Vet. App. at 422.  ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ decision notice 
was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
421.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The record reflects that the veteran's claims were remanded 
by the Board in March 2003 for the sole purpose of providing 
the veteran with notice of the VCAA and its requirements.  
Thus, while the notice provided to the appellant in March 
2003 was not given prior to the first AOJ adjudication of the 
claim, it was provided by the AOJ prior to any final 
appellate consideration by the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the appellant.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.

The Board also notes that in Pelegrini, the Court held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The March 2003 RO letter 
informed the veteran that he was being given the opportunity 
to submit any additional evidence that he would like to have 
the RO consider.  The letter also asked the veteran to tell 
the RO about any additional information or evidence he wanted 
them to obtain on his behalf.  The veteran has submitted 
additional statements in support of his claims since the 
March 2003 RO letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  As previously stated, the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
this appeal would not be prejudicial error to the claimant.  

Factual Background

Upon VA examination dated in November 1994, the veteran 
complained of a dull ache in his left knee occurring most of 
the time.  Sitting was noted to make the knee feel worse and 
the veteran reported that he avoided running because of his 
knee.  After sitting for a period of time, it was noted that 
the veteran needed to get up periodically and exercise the 
knee to make the pain go away.  It was noted that the veteran 
did not limp.  In regard to his left shoulder, the veteran 
reported that certain motions, such as extending the arm 
backward to put on a coat or raising the humerus above the 
horizontal tended to evoke a type of pain that shoots from 
the scapula to the anterior chest.  The veteran reported that 
a physician had described this as a snapping scapula 
syndrome.  It was noted that the veteran's left shoulder did 
not limit any particular activity and he could lift without 
limitation.  The veteran reported that he had learned to 
avoid the particular motions that gave him trouble.  The 
veteran also reported a low back pain that would occasionally 
shoot from the lateral side of the left knee to the left 
buttock and then to the low back.  He reported that if he 
were walking at the time, he would have to stop, sit down, 
and rest for a while.  This pain was noted as not 
incapacitating, but the veteran tried to avoid long walks.  
The veteran also noted some generalized aching of the low 
back, which improved upon getting up and moving around.  It 
was noted that a bed board did not help, but Naproxen helped 
some.  It was also noted that this pain had not limited the 
veteran's activity except that he tried to avoid long periods 
of walking.  

Physical examination revealed slight pain over the area of 
the left trapezius area on raising the left humerus to the 
horizontal.  The examiner noted that it could not be forced 
higher than this because of pain.  Pain was also noted as 
poorly localized on lowering the arm while it was extended 
posteriorly.  The knees showed no obvious deformity.  There 
was no swelling or abnormal crepitus.  The examiner noted no 
obvious signs of fluid.  The left knee flexed to 130 degrees.  
There was no abnormal mobility of the knee.  Internal and 
external rotation of the thighs was done without discomfort.  
The examiner noted that when getting off of the examination 
table and when jumping up out of a chair, the veteran 
suddenly took his weight off of his left knee by catching 
himself on his right leg, but did not say that he did that 
because of pain.  Examination of the back showed no obvious 
deformity, scoliosis, or asymmetry.  The veteran could bend 
over enough to touch the floor and could rotate 90 degrees 
each way.  Lateral bending was 30 degrees on the left and 20 
degrees on the right, stopped by pain on the right side.  The 
examiner noted relevant diagnoses of degenerative arthritis 
of the left knee secondary to multiple injuries, occasional 
scapular and trapezius pain in certain precipitating 
positions, and chronic lumbosacral strain.  Radiological 
examination of the left knee revealed prominence of the 
intercondylar spines consistent with work hypertrophy and/or 
degenerative change.  Radiological examination of the 
lumbosacral spine revealed slight narrowing at the disc space 
at L5-S1, possibly representing discogenic disease, and 
transitional vertebra with unilateral articulation at L5 on 
the left.  It was also noted that unilateral spondylolysis at 
L5 on the right could not be excluded.  Radiological 
examination of the left hip was essentially normal.  
Radiological examination of the left shoulder was negative.  

In a February 1995 rating action, the RO granted service 
connection for a left knee disability, evaluated as 10 
percent disabling; a left shoulder disability, evaluated as 
10 percent disabling; and a low back disability, evaluated as 
10 percent disabling.  In August 2000, the veteran sought 
increased evaluations of his service-connected disabilities. 

VA treatment records dated in 2000 demonstrate complaints of 
pain in the left knee, low back, and left shoulder.  The 
veteran denied radiation of low back pain or bladder/bowel 
problems.  Flexion/extension of the left knee was noted as 
0-140 with no medial or lateral laxity.  Drawers sign was 
negative and questionable slight effusion was noted.  Flexion 
of the lumbar spine was noted as 0-90 degrees flexion, 0-30 
degrees extension, 0-30 degrees lateral flexion bilaterally, 
and 0-20 degrees rotation bilaterally.  Flexion and extension 
of the left shoulder were noted as 0-170, and internal and 
external rotation were noted as 0-90 degrees.  Radiological 
examination of the chest revealed no acute infiltrates and 
slight prominence of the left hilum, most likely on the basis 
of vascular markings and probably of no clinical 
significance.  Slight degenerative changes were seen in the 
thoracic spine, but no other osseous abnormalities were seen.  
Radiological examination of the left knee revealed mild 
degenerative changes bilaterally, slightly greater on the 
left.  Radiological examination of the lumbosacral spine 
revealed pseudoarthrosis on the left at L5-S1 with some 
sclerotic change.  It was noted that this asymmetry could be 
the cause of back pain.  There was no evidence of fracture or 
spondylolisthesis.  Very minimal degenerative changes were 
noted.  

Upon VA examination of the joints dated in February 2001, the 
examiner noted that the veteran's claims folder had been 
reviewed prior to the examination.  The veteran complained of 
greater pain in his left knee as well as buckling and giving 
way.  He denied any swelling or locking, but did notice 
stiffness sometimes.  The veteran denied any pain with 
squatting or kneeling.  He reported pain after sitting for 
long periods, walking, and going up or down stairs.  Weather 
changes were noted to increase the knee symptoms.  It was 
noted that the veteran did not run, wear a brace, or take any 
medication for his left knee.  It was also noted that there 
was no interference with work activities because of knee 
pain.  Physical examination of the left knee revealed normal 
alignment of the knees with no varus or valgus malalignment, 
no recurvatum, and no flexion deformities.  The veteran was 
able to walk, but did tend to favor the left knee slightly.  
The veteran was able to squat to 120 degrees.  Range of 
motion was measured as full extension, 0 degrees on the left 
with 135 degrees of flexion.  It was noted that there was no 
pain.  There was slight patellofemoral crepitus bilaterally.  
Circumferential measures revealed both knees were equal.  No 
soft tissue swelling was noted about the knees and no joint 
effusions were present.  Sensation about the knees was 
normal, and normal patellar tracking and alignment was 
present.  Negative apprehension sign was noted.  Ligament 
testing of both knees was normal with no varus or valgus 
laxity, negative Lachman's, and negative posterior and 
anterior drawer signs of both knees.  Strength of the left 
quadriceps and hamstring was noted as 3/5.  Radiological 
examination of the knees revealed bilateral patella spurs 
with no acute fractures or other bony or joint abnormalities.  
There was minimal narrowing of the patellofemoral joints 
bilaterally.  

In regard to the lumbar spine, the veteran reported that long 
periods of sitting increased his low back pain, but standing 
had no effect.  Walking for a long period or in excess of 45 
minutes was noted to increase low back pain.  Coughing and 
sneezing were noted as not affecting back pain, but only 
affected the veteran having cluster headaches.  It was noted 
that the veteran was aware of morning stiffness in the low 
back on first getting out of bed as well as upon sitting in a 
chair for a long period of time.  The veteran reported that 
he did not notice any pain if he slept in a recliner chair.  
The veteran's back pain was noted to occur daily.  It was 
also noted that there were no specific flare-ups of pain and 
no pains with weather changes.  Physical examination of the 
lumbar spine demonstrated a slight limp favoring the left 
leg.  Heel and toe walking was normal on the right and left.  
Stature was erect.  There was no scoliosis.  The examiner 
noted normal lumbar lordosis and absent muscle spasm.  Leg 
lengths were noted as even.  Range of motion testing revealed 
80 degrees of flexion, 10 degrees of back extension, and 20 
degrees of right to left lateral bending with no accompanying 
pain.  No tenderness was found in the lumbar spine.  Deep 
tendon reflexes were symmetrical and sensation was normal in 
both lower extremities.  Strength of the quadriceps was 5/5 
bilaterally.  Straight leg raising was negative bilaterally 
to 90 degrees.  The examiner noted full range of motion in 
the hips and normal ability to move supine to sitting without 
pain.  The examiner noted there was no evidence that would 
make him consider that there would be any change in range of 
motion with changes in the veteran's symptoms by history.  
Radiological examination of the lumbosacral spine revealed 
minimal degenerative changes L5-S1 disc joint space.  

In regard to the left shoulder, the veteran reported pain 
with lifting.  Moving and lifting were noted to increase the 
veteran's awareness of left shoulder pain with the pain going 
down and around his chest into the shoulder blade area.  It 
was note that there was no specific flare-up with weather 
changes and no limitation of activity or function due to any 
period of time when there might be increased shoulder 
discomfort when lifting.  Physical examination of the left 
shoulder demonstrated normal alignment of the shoulder joints 
and no measurable atrophy.  Range of motion of the left 
shoulder revealed 180 degrees forward and lateral elevation.  
Internal rotation was to a point where the left hand could be 
brought opposite L2 where external rotation was 50 degrees.  
External rotation of the left shoulder with the left arm at 
90 degrees elevation was 60 degrees external and 60 degrees 
internal.  The examiner noted there was slight 
scapulothoracic crepitus on passive motion of the left 
shoulder, but the area was not tender to the touch.  
Therefore, there was full motion of the left shoulder as 
compared to the right.  Radiological examination of the left 
shoulder was within normal limits.  The examiner noted 
diagnoses of left knee pain, low back pain compatible with 
chronic lumbosacral spine, and chronic left scapulothoracic 
strain.  

VA treatment records dated in 2002 demonstrate complaints of 
worsening knee and shoulder pain.  The records reflect the 
veteran was provided with prescription pain medication for 
his painful knees and low back.  A June 2002 treatment note 
indicates that there was no instability noted in the knees or 
shoulders.  Radiological examination of the knees in July 
2002 revealed prominent anterior superior patellar 
enthesophyte and sharpening of the tibial spines.  
Radiological examination of the left shoulder in July 2002 
revealed mild degenerative changes of the acromioclavicular 
joint and probably also at the posterior aspect of the 
glenohumeral joint.  A September 2002 treatment record notes 
that the left shoulder pain was minimally improved with 
medication and the left knee pain was controlled with 
medication. 

VA treatment records dated in 2003 demonstrate complaints of 
left knee and left shoulder pain.  In March 2003, the veteran 
was prescribed a flexible knee brace for his left knee.  
Radiological examination of the left shoulder in May 2003 was 
essentially negative.  Radiological examination of the left 
knee in May 2003 revealed bony hypertrophic/arthritic changes 
redemonstrated at the knee with no significant interval 
change.  A May 2003 treatment record demonstrates left 
shoulder active range of motion flexion to 160, abduction to 
120, external rotation to 60, and internal rotation to L3.  
Impingement signs and Jobes test were noted as negative.  It 
was noted that the medial border of the scapular winged with 
push up and range of motion of the shoulder.  Left knee 
active range of motion was noted as 0 to 130 degrees.  Medial 
joint line pain and pain on McMurrays testing were noted.  An 
assessment of winging of left scapular and left knee medial 
joint line osteoarthritis versus degenerative meniscus tear 
was noted.  A MRI of the left knee in June 2003 revealed 
findings of a thinned anterior cruciate ligament indicative 
of a partial/near complete tear, intact menisci, and small 
joint effusion.  A July 2003 physical therapy note reflects a 
diagnosis of old disruption of anterior cruciate ligament.  
The veteran reported his left knee pain as a dull ache.  
Moderate activity was noted as decreasing pain.  The veteran 
also reported a "dry" feeling in his knee.  He denied any 
swelling or clicking/popping.  It was noted that the left 
knee lacked 30 degrees from full extension in passive range 
of motion testing in the supine position.  The veteran was 
able to extend the knee fully and flex 96 degrees before pain 
in the sitting position.  A November 2003 clinical note 
reflects the veteran was still undergoing physical therapy 
for his left shoulder and left knee.  Range of motion in the 
shoulder was noted as 160 degrees with forward flexion and 
abduction.  Range of motion in the left knee was noted as 0-
100 degrees.  It was noted the veteran was ambulating well.  

Upon VA examination dated in November 2003, the examiner 
noted that the veteran had not taken any time off due to his 
knee, shoulder, or back pain.  It was noted that the veteran 
walked with a mild limp.  It was also noted that the veteran 
decided to quit coaching football because of his back pain.  
The veteran reported his left shoulder pain was getting 
worse.  He described the pain as on the medial border of the 
shoulder blade radiating below the left armpit, kind of an 
"electric-shock" sensation and associated with increased 
activity.  The veteran also reported snapping of the shoulder 
blade with movement.  Pain at the shoulder blade was noted as 
limiting activity and range of motion.  It was noted the 
veteran could not reach to his back with the left hand.  
Physical examination of the left shoulder revealed there was 
no swelling, redness, or local tenderness of the either 
shoulder.  There was mild tenderness at the medial border of 
the scapula.  The examiner noted a prominent medial scapula 
border while moving the left arm.  Range of motion was 0-100 
degrees on the left actively and passively.  There was 
limited range of movement by pain of the medial border of the 
scapula.  There was no fatigability.  Abduction was 0-90 
degrees on the left passively.  There was pain with active 
and passive movement from 80 to 100 degrees.  There was no 
fatigability with repetitive movement.  Internal rotation was 
0-80 degrees on the left.  External rotation was 0-45 degrees 
on the left actively, passively, and repetitively.  There was 
pain with movement on external rotation on the left side.  
There was no weakness or fatigability with repetitive 
movement.  Radiological examination of the left shoulder 
revealed no definite calcification in the soft tissue 
adjacent to the humeral head or the greater tuberosity of the 
humerus.  The examiner noted a relevant diagnosis of chronic 
left scapulothoracic strain.  He also noted there was limited 
range of movement of the left shoulder.  

In regard to the lower back, the veteran reported that his 
back pain had been getting gradually worse in the last two 
years.  He also reported morning stiffness in the lower back 
area taking 10 to 20 minutes to ease.  The best position to 
relieve pain was noted as bending forward and moving side to 
side.  The pain was described as dull in nature.  There was 
no pain with walking or standing.  The veteran denied any 
pain radiating along the leg.  The veteran also denied any 
bowel/bladder problems or use of assistive devices.  It was 
noted that the back pain bothered the veteran when he coached 
football.  Physical examination of the spine revealed lumbar 
flexion 0-90 degrees actively, passively, and repetitively, 
without complaint of pain.  There was mild tenderness on the 
left side of the lower lumbar area.  Extension was 0-10 
degrees with complaint of pain throughout, actively, 
passively, and repetitively.  There was no fatigability with 
repetitive movement.  Lateral flexion was 0-30 degrees 
bilaterally with mild tenderness on the lower lumbar area.  
There was no fatigability with repetitive movement.  Right 
and left rotation was 0-45 degrees, without pain.  Straight 
leg raising test was negative 0-90 degrees bilaterally.  
There was no muscle weakness in the lower extremities, and no 
muscle wasting or weakness in both quadriceps areas.  
Radiological examination of the lumbosacral spine revealed 
transitional vertebral body in the L-spine, small-sized 
osteophytes consistent with degenerative change, and no 
significant decrease in the height of the vertebral bodies or 
disc spaces.  The examiner noted a relevant diagnosis of 
degenerative joint disease of the lower lumbar spine.  

In regard to the left knee, the veteran denied morning 
stiffness or locking of position.  The veteran reported 
feeling like his knee bent inward from time to time.  The 
pain was noted as high as 8 or 9 out of 10 during a flare-up.  
The veteran reported numbness around the knee joint, moving 
down in front of the lower leg to the dorsum of the foot.  
The numbness was noted as relieved by rest.  The veteran also 
stated that his left knee would buckle and give way at times.  
The veteran was taking pain medication as needed.  The 
veteran denied using any braces, crutches, or assistive 
devices.  Physical examination of the left knee revealed 
flexion and extension of 0-110 degrees on the left.  There 
was no swelling, redness, or muscle wasting around the knee 
joints.  The veteran could not move further than 110 degrees 
on the left side due to pain.  Drawer sign was negative.  The 
examiner noted there was no instability of the joint.  The 
veteran had pain with maneuver of McMurray's sign on the 
left.  Radiological examination of the left knee showed some 
bony hypertrophic changes.  Intercondylar spines appeared 
prominent to large in size.  Definite suprapatellar joint 
effusion or calcified loose body was not identified.  Joint 
space appeared slightly narrowed with the frontal image.  A 
relevant diagnosis of degenerative joint disease of the left 
knee with thinned anterior cruciate ligament, increase in 
pain with limited flexion of the left knee joint, was noted.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. § Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities. In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2003) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  See 38 C.F.R. § 
4.40.  Weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. § 
4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. §§ 
4.45 and 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2003).  When 
there is a question as to which of two evaluations should be 
applied to a disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the claimant.  See 38 C.F.R. § 4.3 
(2003).

I.  Left Knee Disability

The veteran's service-connected left knee disability is 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, which 
contemplate limitation of motion of the knee.  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is limited to 60 degrees.  Flexion limited 
to 45 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees.  A 
30 percent evaluation is assigned where flexion is limited to 
15 degrees.  Diagnostic Code 5261 provides for a zero percent 
evaluation where extension of the leg is limited to five 
degrees.  A 10 percent evaluation is warranted where 
extension is limited to 10 degrees.  A 20 percent evaluation 
is warranted where extension is limited to 15 degrees.  
Extension limited to 20 degrees warrants a 30 percent 
evaluation.  A 40 percent evaluation is warranted for 
extension limited to 30 degrees.  Extension limited to 45 
degrees warrants a 50 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  

The Board notes that pursuant to Diagnostic Code 5257, a 30 
percent evaluation is warranted for impairment of the knee 
with severe recurrent subluxation or lateral instability.  A 
20 percent evaluation is warranted for impairment of the knee 
with moderate recurrent subluxation or lateral instability.  
A 10 percent evaluation is warranted for impairment of the 
knee with slight recurrent subluxation or lateral 
instability.  Diagnostic Code 5262 contemplates impairment of 
the tibia and fibula.  Nonunion of the tibia and fibula, with 
loose motion, requiring brace warrants a 40 percent 
evaluation.  Malunion of the tibia and fibula with slight 
knee or ankle disability warrants a 10 percent evaluation.  A 
20 percent evaluation is warranted for malunion with moderate 
knee or ankle disability and a 30 percent evaluation is 
warranted for malunion with marked knee or ankle disability.  
See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

It is clear that the veteran's service-connected left knee 
disability results in pain and some limitation of motion.  In 
this regard, normal range of motion of a knee is from 0 to 
140 degrees.  See 38 C.F.R. § 4.17, Plate II.  However, even 
considering the lowest reported limitation of flexion (to 96 
degrees) and conceding that there could be an additional 10 
percent functional loss during flare-ups, it is clear that 
there is no limitation of flexion to anywhere near 30 degrees 
as required for a rating in excess of 10 percent under Code 
5260.  There is also no evidence showing extension limited to 
15 degrees so as to warrant a rating in excess of 10 percent 
under Code 5261.  In other words, the clear preponderance of 
the evidence is against entitlement to a rating in excess of 
10 percent under Codes 5260, 5261.

Furthermore, there is no medical evidence of nonunion or 
malunion of the tibia and fibula to warrant a higher rating 
under Diagnostic Code 5262, and despite the veteran's 
complaints of buckling and giving way, there is also no 
objective evidence of recurrent subluxation or lateral 
instability to allow for application of Diagnostic Code 5257.  
The February 2001 VA examiner found no varus or valgus 
laxity, and the November 2003 VA examiner noted that there 
was no instability of the left knee joint.  

The Board recognizes that the veteran has complained of daily 
pain and the medical evidence indicates some functional loss 
due to pain.  However, the 10 percent rating currently 
assigned contemplates the veteran's additional functional 
loss due to pain.  The United States Court of Appeals for 
Veterans Claims (Court) held in DeLuca v. Brown, 8 Vet. App. 
202 (1995), that where an evaluation is based on limitation 
of motion, the question of whether pain and functional loss 
are additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  However, in evaluating the veteran's 
left knee disability the Board has considered the veteran's 
subjective complaints of weakness, instability, pain, and 
additional functional loss. Nevertheless, the criteria for a 
rating in excess of the current 10 percent have not been met.  
Moreover, even considering the reasonable doubt provisions of 
38 U.S.C.A. § 5107(b), the evidence does not otherwise show 
that the degree of impairment more nearly approximates the 
criteria for a rating in excess of 10 percent under 
applicable diagnostic criteria.  See also 38 C.F.R. § 4.7.



II.  Low Back Disability

The veteran's service-connected low back disability is 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which contemplates 
lumbosacral strain.  A 10 percent disability evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  Lumbosacral strain with muscle spasm on extreme 
forward bending with loss of lateral spine motion, 
unilateral, in a standing position warrants a 20 percent 
disability evaluation.  A 40 percent evaluation, the highest 
allowable under this diagnostic code, contemplates severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility of forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

The Board notes that limitation of motion of the lumbar spine 
is contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
which provides that a 10 percent disability evaluation is 
warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent disability evaluation is warranted for 
moderate limitation of motion of the lumbar spine.  Severe 
limitation of motion of the lumbar spine warrants a 40 
percent disability evaluation.

The Board also notes that effective September 26, 2003, the 
table "The Spine" was revised and the rating criteria 
contemplating the spine were revised to read as follows:

General Rating Formula for Diseases and Injuries of the Spine

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine warrants a 100 
percent rating.
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 percent rating.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.  

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness resulting in abnormal gait or abnormal spine 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea of dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluated disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

See 68 Fed. Reg. 51454-51456 (August 27, 2003).  

Under the revised rating criteria, lumbosacral or cervical 
strain has been reassigned to Diagnostic Code 5237.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Thus, the Board must consider the 
veteran's claim under both the old and the revised criteria.  

The objective medical evidence demonstrates complaints of 
daily pain with morning stiffness and very minimal 
degenerative changes in the lumbar spine.  The medical 
evidence demonstrates no muscle spasm, no radiating pain, no 
bowel or bladder impairment, no scoliosis, and normal lumbar 
lordosis.  Range of motion testing shows range of motion in 
flexion ranging from 0-80 to 0-90 degrees.  Extension was 
noted as ranging from 0-30 to 0-10 degrees with pain.  
Lateral flexion was noted as ranging from 0-20 to 0-30 
degrees.  Bilateral rotation was noted as ranging from 0-20 
to 0-45 degrees.  

Following a full and thorough review of the evidence of 
record, the Board concludes that the old criteria are more 
favorable to the veteran in this instance than the revised 
criteria.  Consideration of the revised criteria would not 
result in a rating in excess of 10 percent as the medical 
evidence does not demonstrate a combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spine contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Under the old criteria, the veteran's symptomatology does not 
warrant an evaluation in excess of 10 percent under 
Diagnostic Code 5295 as the medical evidence does not 
demonstrate muscle spasm on extreme forward bending, loss of 
lateral spine motion, listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space.  However, Diagnostic Code 5292, which contemplates 
limitation of motion of the lumbar spine, is also for 
consideration.  The objective medical evidence demonstrates 
extension limited to 0-10 degrees with pain upon VA 
examination dated in November 2003.  With all reasonable 
doubt resolved in favor of the veteran, the Board concludes 
that this symptomatology more nearly approximates to a 20 
percent rating under Diagnostic Code 5292 in that it 
demonstrates moderate limitation of motion.  

Thus, a 20 percent rating for the veteran's low back 
disability is warranted under Diagnostic Code 5292.  

The Board recognizes the veteran's complaints of daily pain 
and stiffness in his low back.  However, the 20 percent 
rating assigned herein contemplates the veteran's pain and 
any additional functional loss.  As previously noted, the 
Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
where an evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  At his July 2001 VA examination, the veteran reported 
no specific flare-ups of his back pain and no pains with 
weather changes.  The November 2003 VA examination report of 
the low back reflects complaints of dull pain and stiffness, 
but notes that the veteran had not lost any time off from 
work due to his service-connected back disability, only that 
he stopped coaching football.  The veteran did not need any 
assistance in removing his socks or shoes and he was able to 
get onto the examination table without assistance.  In 
evaluating the veteran's low back disability the Board has 
considered the veteran's subjective complaints of pain and 
additional functional loss in assigning a 20 percent rating 
under Diagnostic Code 5292, and finds no basis for a rating 
in excess of 20 percent under any other applicable Codes 
which contemplate consideration of 38 C.F.R. §§ 4.40, 4.45, 
4.59.

III.  Left Shoulder Disability

The veteran's service-connected left shoulder disability is 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5203, which contemplates 
impairment of the clavicle or scapula.  Dislocation of the 
clavicle or scapula warrants a 20 percent rating.  Nonunion 
of the clavicle or scapula with loose movement warrants a 20 
percent rating.  Nonunion of the clavicle or scapula without 
loose movement warrants a 10 percent rating.  Malunion of the 
clavicle or scapula also warrants a 10 percent rating.  

Limitation of motion of the arm is contemplated by 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, and provides that a 20 percent 
rating is warranted for limitation of motion of the arm at 
shoulder level.  Limitation of motion of the arm to midway 
between side and shoulder level warrants a 30 percent rating 
in the major arm and a 20 percent rating in the minor arm.  
Limitation of motion of the arm to 25 degrees from side 
warrants a 40 percent rating in the major arm and a 30 
percent rating in the minor arm.  

The subjective evidence demonstrates complaints of snapping, 
pain with lifting and pain radiating below the armpit.  The 
medical evidence notes that the veteran's shoulder pain 
limited activity and range of motion.  Range of motion in the 
left shoulder was noted as ranging from 0-100 degrees to 0-
180 degrees flexion, and 0-90 degrees internal rotation.  
External rotation ranged from 0-45 degrees to 0-90 degrees.  
Objective findings of slight crepitus and degenerative 
changes were also noted.  

It is clear that the veteran's service-connected left 
shoulder disability results in pain and some limitation of 
motion.  In this regard, normal range of motion of the 
shoulder is from 0 to 180 degrees flexion, 0-90 degrees 
internal and external rotation, and 0-180 degrees shoulder 
abduction.  See 38 C.F.R. § 4.17, Plate I.  However, even 
considering the most severe reported limitation of motion, 
the criteria for an evaluation in excess of 10 percent are 
not met under Diagnostic Code 5201, as the objective medical 
evidence demonstrates shoulder flexion beyond 90 degrees and 
external rotation to at least 45 degrees.  Furthermore, the 
veteran's left shoulder symptomatology does not meet the 
criteria for an evaluation in excess of 10 percent under 
Diagnostic Code 5203, as the medical evidence does not 
demonstrate dislocation of the clavicle or scapula or 
nonunion with loose movement.  

The Board recognizes the veteran's complaints of pain and 
snapping in his left shoulder.  However, the 10 percent 
rating currently assigned contemplates the veteran's pain and 
any additional functional loss.  As previously noted, the 
Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
where an evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The November 2003 VA examination of the left shoulder 
revealed pain with movement on external rotation, but no 
weakness or fatigability.  In evaluating the veteran's left 
shoulder disability the Board has considered the veteran's 
subjective complaints of pain and additional functional loss.  
Nevertheless, the criteria for a rating in excess of the 
current 10 percent have not been met.  Moreover, even 
considering the reasonable doubt provisions of 38 U.S.C.A. § 
5107(b), the evidence does not otherwise show that the degree 
of impairment more nearly approximates the criteria for a 
rating in excess of 10 percent under applicable diagnostic 
criteria.  See also 38 C.F.R. § 4.7.

Finally, the Board notes that the percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  38 
C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's service-connected left 
knee, low back, and/or left shoulder disabilities result in 
marked interference with employment or frequent periods of 
hospitalization.  The November 2003 VA examiner noted that 
the veteran had not taken any time off from work due to his 
left knee, back, or left shoulder disabilities.  In the 
absence of such factors showing that application of the 
regular rating schedule standards has been rendered 
impractical, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

Entitlement to an evaluation in excess of 10 percent for a 
service-connected left knee disability is denied.  

Entitlement to a 20 percent rating for the veteran's service-
connected low back disability is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  

Entitlement to an evaluation in excess of 10 percent for a 
service-connected left shoulder disability is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



